DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment



The amendment and remarks filed 28 April 2022 are noted with appreciation.
Claims 1-10 & 12-20 remain pending.
Support for the amendments can be found at p. 18/30 of the specification.
Election/Restrictions
Claims 6, 12-15, and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 January 2021.
Response to Arguments








The objection to the abstract is maintained. The abstract filed 28 April 2022 is identical to that filed 03 December 2021, which was the version objected to in the prior Office action. The abstract recites: “The invention relates to…”. The Primary Examiner suggested amendment to the abstract appears herein below. 
The objection to claim 20 as being a substantial duplicate of claim 8 is withdrawn in view of the amendment.
The rejection under 35 USC 112(b) is withdrawn in view of the amendment. New grounds of rejection under this heading, necessitated by the amendment, are set forth herein below.
Applicant’s arguments with respect to the rejections under 35 USC 103, set forth in the prior Office action, in view of the claims as amended, have been fully considered but are not persuasive.
A.	Applicant argues:

    PNG
    media_image1.png
    150
    572
    media_image1.png
    Greyscale

This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B. 	Applicant argues:

    PNG
    media_image2.png
    128
    569
    media_image2.png
    Greyscale

This is not persuasive for two reasons. First no claim requires that the polyglycerol ester (PGE) except claim 10 recites that the polyglycerol ester (PGE) is used as a foaming aid and no claim requires a non-reactive polyurethane dispersion. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to claim 10, as set forth in the prior Office action, it would have been obvious to one of ordinary skill in the art to include, in the emulsifier of WO 001, a surfactant such as a PGE, as taught by WO 447. Further, as noted at ¶30 of the non-final action mailed 10 February 2022, WO 001 discloses that the emulsifier (which, in combination with WO 447 contains a PGE surfactant) aids in the formation of cells, reads on the claimed “foaming aid,” as well as the claimed “foam stabilizer” and “drying aid.”
C.	Applicant argues:

    PNG
    media_image3.png
    75
    563
    media_image3.png
    Greyscale

Applicant’s argument is noted, but the Primary Examiner disagrees. The Langmuir paper discloses PGEs, corresponding to the PGE structures claimed by Applicant, that are known in the art as non-ionic surfactants. As noted in the prior Office action at, e.g., ¶26, based on the disclosure of WO 447, it would have been obvious to one of ordinary skill in the art to select PGEs generally and a PGE of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier of WO 001. Consequently, the Langmuir paper is highly relevant to the claimed invention. The Primary Examiner notes that, to date, Applicant has not argued that the structures disclosed in the Langmuir paper correspond to the claimed PGE structures.
D.	Applicant argues:

    PNG
    media_image4.png
    61
    571
    media_image4.png
    Greyscale

See ¶12B above re: a foaming aid in an aqueous polyurethane dispersion. US 399 is cited specifically as evidence that a known synthetic route to obtaining the PGE of oleic acid is by reacting polyglycerol and a fatty acid (i.e., the esterification of a polyol with a carboxylic acid), as required by claim 2.
E.	Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Specification
The objection to the abstract of the disclosure is objected to because it recites phrases that can be implied (“The invention relates to…”).  Correction is required.  See MPEP § 608.01(b).


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Primary Examiner suggests amending the abstract as follows: 

A process for producing a porous polyurethane coating[s], using a polyol ester as an additive in an aqueous polymer dispersion, the process comprising the steps of: a) providing a mixture comprising an aqueous polymer dispersion, a polyol ester, and an additive; b) foaming the mixture to give a homogeneous, fine-cell foam; c) adding at least one thickener to establish the desired viscosity of the wet foam; d) applying a coating of the foamed polymer dispersion to a suitable carrier; and e) drying the coating.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, and 16-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1, as amended 28 April 2022, recites: “a concentration of polyol esters” and “a polyol ester comprising polyglycerol esters.” It is unclear whether the polyol esters for which a concentration is given is/are the same as the polyol esters being referred to as being polyglycerol esters. Consequently, the metes and bounds of the claim are impossible to determine. Dependent claims 2-5, 7-10, and 16-20 are similarly rejected by virtue of their incorporation of this subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 7-10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024. 
Claims 1, 5, and 7
WO ‘001 teaches a process for producing synthetic leather from an aqueous polyurethane dispersion [abstract], comprising:
providing a mixture comprising an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5], an emulsifier, and additives [13:11-14:14], wherein the emulsifier is a polyol ester e.g., glyceryltriolate (triolein), sorbitan trioleate, and sorbitan tristearate, and mixtures thereof in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%) [10:6-7];
foaming the mixture [4:3-4 & 11:17-8];
adding a thickening agent to control viscosity [9:11-12];
impregnating and/or coating the foamed mixture into/onto a substrate [4:3-4]; and
drying the coating [13:9].
With respect to the timing of the addition of the thickener, Applicant is reminded that, as a general rule, unless the steps of a method claim actually require an order, the steps are not ordinarily construed to require one. Interactive Gift Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1342 (Fed. Cir. 2001). There is nothing in the language of claim 1 that requires, as a matter of logic or grammar, that the steps be performed in the order written. TALtech Ltd. v. Esquel Apparel, Inc., 279 Fed.Appx. 974, 978 (Fed. Cir. 2008); the claim is open to the thickening agent’s being added before foaming.
None of the cited prior art references of these references expressly discloses, in the production of the PGE, a C3-C8 polyol, or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image5.png
    299
    786
    media_image5.png
    Greyscale

From this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. 
Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claims 8 & 20
WO ‘001 teaches an aqueous polyurethane dispersion having a solids content of 20-50%, preferably 20-30% [9:5]. Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 9
WO ‘001 teaches the polyol ester in an amount of 0.1-8 parts by weight, based on 100 parts by weight of the dispersion (i.e., 0.1%-8%). Where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 10
WO ‘001 discloses: “The emulsifier has a function of aiding formation of cells in the coating layer in the preparation of the synthetic layer. If the amount of the emulsifier is less than 0.1 part by weight, the cells in the synthetic leather may crash during the drying step. With an excess of the emulsifier more than 8 parts by weight, the synthetic leather has the surface with cracks and a deterioration of the antifoaming effect when the synthetic leather is being dried” [10:7-13]. It is the Primary Examiner’s position that at least the disclosure of “aiding in the formation of cells” reads on the claimed “foaming aid.” Further, this disclosure supports anticipation of at least the claimed “foam stabilizer” and “drying aid.”
Claims 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02/33001 A1, WO 2013/173447 A1 and Shrestha, L. K.; Dulle, M.; Glatter, O.; Aramaki, K. Structure of Polyglycerol Oleic Acid Ester Nonionic Surfactant Reverse Micelles in Decane: Growth Control by Headgroup Size. Langmuir 2010, 26 (10), 7015–7024, as applied to claim 1 above, further in view of US 8,227,399 B2.
Claim 2
As noted above, WO ‘001 teaches several polyglycol esters (PGEs) as emulsifiers. WO ‘001 does not expressly disclose that these PGEs are obtained by the esterification of a polyol with a carboxylic acid. It is the Primary Examiner’s position that it is well known in the art to synthesize PGEs in this fashion. US ‘399 is cited as disclosing that PGEs are esters that are typically obtained by reacting polyglycerol and a fatty acid (i.e., the esterification of a polyol with a carboxylic acid) [1:14-36]. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have obtained the PGEs of WO ‘001 by esterification of a polyol with a carboxylic acid. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of obtaining the disclosed PGEs by a known synthetic route.
Further, as noted above, WO ‘001 teaches glyceroltrioleate (triolein), sorbitan trioleate, and sorbitan tristearate. The prefix “tri-“ implies the presence of three R’ radicals of the R”-C(O)- form. With respect to the claimed pressure, one of ordinary skill in the art must, necessarily, select a reaction pressure. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A). 
Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claim 3
None of the cited prior art references of these references expressly discloses, in the production of the PGE, a C3-C8 polyol, or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image5.png
    299
    786
    media_image5.png
    Greyscale

With respect to claim 3, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. These compounds have a single radical R’ of the R”-C(O)- form which reads on the claimed “not more than 2.” 





















Finally, with respect to the claimed mean cell sizes, the Figures in WO 001, based on the 200 micron scale given, illustrate foam cells at least less than 150 microns. In any event, WO 001 discloses that the cell size is a result-effective variable: 
“…the synthetic leather is internally provided with closed cells of which the size and distribution are uniformly controllable, and thus feels smooth with good texture…. As is apparent…the use of various coagulating solutions allows a control of the shape, size and density of the cells and thereby effectively provides a synthetic leather of various qualities. According to [the] figures, the synthetic leather may have large-diameter cells with a very low density as well as those having a very small size. The density and size of the cells have an effect mainly on the texture and softness of the synthetic leather obtained so that the present invention provides a synthetic leather of various properties and makes it possible to prepare a synthetic leather of desired properties. …The invention also provides a method for effectively preparing a synthetic leather of various qualities in which the shape, size and density of cells are controllable depending on the coagulating solution.” [pp. 28-29].

Consequently, it would have been obvious to one of ordinary skill in the art to optimize the shape, size, and density of the cells of the synthetic leather, by routine experimentation, in order to provide a synthetic leather having the desired qualities, absent evidence of criticality. See MPEP 2144.05.
Claim 4
The combined teaching of WO ‘001 in view of US ‘399 is detailed above. Neither of these references expressly discloses that the carboxylic acid corresponds to the general formula R-C(O)OH where R is a monovalent aliphatic saturated or unsaturated hydrocarbyl radical having from 3 to 39 carbon atoms. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select any known polyglycerol esters generally, including that recited in claim 4. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Claim 16
The combined teaching of WO ‘001 in view of US ‘399 is detailed above. Neither of these references expressly discloses, in the production of the PGE, a C3-C8 polyol or oligomers thereof. 
 WO ‘447 teaches: “The physical properties of polyurethane foams can vary based on variations in the components used to create the foams such as…surfactants…. The type of surfactant can have an effect on the physical properties such as rigidity, density, and porosity of the foam and depends on factors such as: the emulsification property and its effect on the polyols, water, and humectants; the nucleation of air bubbles; the stabilization of gas bubbles in the foam that do not coalesce; and the controlled cell opening. A single surfactant is rarely able to produce a foam with the desired physical properties, thus, typically a combination of surfactants are used.” [0002]. WO ‘447 further discloses that known, non-ionic co-surfactants for the production of polyurethane foams includes polyglycerol esters generally and polyglycerol ester of oleic acid specifically [0029].
From this teaching of WO ‘447, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected any known surfactant produced by the esterification of a polyol with a carboxylic acid, either as the sole surfactant of the emulsifier or as a co-surfactant in the emulsifier. Specifically, it would have been obvious to one of ordinary skill in the art to select polyglycerol esters generally and polyglycerol ester of oleic acid specifically, as the surfactant and/or co-surfactant in the emulsifier. One of ordinary skill in the art would have been motivated by the desire and expectation of successfully forming the foamed polyurethane coating.
Further, Shrestha teaches that, in the surfactant art, known non-ionic polyglycerol esters of oleic acid include C3, C6, C12, and C24, as illustrated in Scheme 1:

    PNG
    media_image5.png
    299
    786
    media_image5.png
    Greyscale

With respect to claim 16, from this teaching of Shrestha, it would have been further obvious to one of ordinary skill in the art to select, as the polyglycerol ester of oleic acid surfactant, one of the compounds of Shrestha. One of ordinary skill in the art would have been motivated to do so by the desire and expectation of successfully providing a surfactant and/or co-surfactant to successfully yield the polyurethane foam of WO ‘001. Specifically, these compounds illustrate polyols/polyol oligomers recited in this claim (including glycerol and diglycerol).
Claim 17
With respect to claim 17, this combination of references teaches polyglycerol oleic acid esters.
Claim 18
With respect to claim 18, the structures of Shrestha read on the structure of Formula I.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
13 June 2022